—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of permanent neglect, the mother appeals from an order of fact-finding and disposition of the Family Court, Kings County (Elkins, J.), dated July 13, 2001, which, after fact-finding and dispositional hearings, found that she permanently neglected the subject child, terminated her parental rights, and transferred custody and guardianship of the subject child to the Commissioner of Social Services of the City of New York and St. Christopher-Ottilie for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs or disbursements.
Contrary to the mother’s contention, the presentment agency met its burden of showing, by clear and convincing evidence, that she permanently neglected her daughter by failing to maintain regular contact with her and by failing to plan for her future, including her failure to obtain drug treatment, despite the agency’s diligent efforts to strengthen the parental relationship (see Matter of Samantha Bernadette Theresa V., 287 AD2d 499 [2001]; Matter of Chimere C., 259 AD2d 615 [1999]).
The mother’s remaining contentions either are unpreserved for appellate review or without merit. Prudenti, P.J., Ritter, Altman and Cozier, JJ., concur.